United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3440
                                    ___________

John K. Hulett,                          *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Brink’s Home Security, Inc.,             *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                               Submitted: August 28, 2006
                                  Filed: August 29, 2006
                                   ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       John Hulett appeals the district court’s1 adverse grant of summary judgment in
his employment-discrimination action under the Age Discrimination in Employment
Act. Having carefully reviewed the record, see Jacob-Mua v. Veneman, 289 F.3d 517,
520 (8th Cir. 2002) (de novo standard of review), we find the district court’s analysis
to be correct, thorough, and well-reasoned. Accordingly, we affirm. See 8th Cir. R.
47B.
                        ______________________________

      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.